Citation Nr: 9915689	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-03 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a facial skin disorder, 
described as pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant had active service from July 1973 to May 1974.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

A hearing was held in March 1999, before the Board Member 
rendering this decision, sitting in Washington, DC.  The 
Board member has been designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & 
Supp. 1998).  He also had a personal hearing at the RO before 
a Hearing Officer.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998).  This duty to 
assist involves obtaining relevant medical reports, opinions, 
evaluations and contemporaneous and comprehensive 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 
Vet.App. 461 (1992); Roberts v. Derwinski, 2 Vet.App. 387 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589 (1991); Littke 
v. Derwinski, 1 Vet.App. 90 (1990); Murphy v. Derwinski, 1 
Vet.App. 78 (1990). 

Service medical records note that he was diagnosed with 
moderately severe pseudofolliculitis in March 1974, and 
assigned a no shaving profile. There were no other complaints 
or treatment for pseudofolliculitis, during service.  He 
appears to have had the limited profile for the remainder of 
his time in service.

A rating decision in December 1997 denied service connection 
for pseudofolliculitis and considered the disorder to be a 
congenital or developmental defect.  The medical basis for 
this determination is not on file.

In an RO hearing in May 1998, the appellant testified that he 
had scarring, pitting and bumps on his face as permanent 
residuals of pseudofolliculitis. 

In a VA examination in June 1998, the examiner noted that the 
veteran had over 100 deep, ice pick type scars on his face, 
with no active pustules.  The scarring was mainly on the 
malar cheeks and chin.  The diagnosis was acne vermicular 
variant of acne scarring.  An opinion as to any relationship 
to service was not recorded.

In a March 1999 Board hearing, the appellant testified that 
he had been mostly treated at the VA in Baltimore for his 
facial skin disorder.  He testified further that his treating 
physician was the examiner in the June 1998 VA examination.  
It was noted that she made no reference to having reviewed 
the veteran's claims file, and service records prior to the 
examination.  He reported that she had diagnosed 
pseudofolliculitis barbae.  Also received, since the case 
came to the Board are VA medical records, some pertinent 
herein.  RO jurisdiction was not waived.

The claim is in need of additional development.  If 
additional dermatology treatment was conducted at the VA, 
copies of such treatment should be obtained by the RO.  
Additionally, the June 1998 VA examination needs further 
review to be adequate to enter a decision as it diagnosed 
acne scarring, but failed to offer an opinion as to any 
etiological relationship, if any between the current 
diagnosed skin disorder and service.  Moreover, it is not 
clear whether pseudofolliculitis barbae or residuals thereof 
could be identified.  

The Board is of the opinion that to ensure that the VA has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case must be REMANDED to the RO for 
the following development:

1. The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his facial 
skin disorder, if any, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
veteran, to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).  The veteran and his 
representative are informed that they may 
submit additional evidence or argument if 
they so desire, while the case is 
undergoing remand development.

2. Thereafter, the entire claims folder 
to include records obtained pursuant to 
the above, should be reviewed by the 
examiner who examined him in June 1998, 
and identified as his treating physician 
in the March 1999 Board hearing (if 
possible).  The examiner (or other 
pertinent physician if the treating 
physician is unavailable) is to ascertain 
the nature and etiology of the veteran's 
facial skin disorder.  The examiner 
should express an opinion as to any 
relationship between the present facial 
skin disorder, if found, and his in-
service pseudofolliculitis barbae.  If it 
is determined that a dermatological 
examination is needed in order to answer 
these questions, such comprehensive 
examination should be scheduled.  
Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

(a)  Does the veteran have any current 
facial skin disorder?  Specifically, is 
there evidence of chronic 
pseudofolliculitis barbae or the clinical 
residuals thereof, such as scarring?

(b)  If so, is his facial skin disorder 
the result of or related to his in-
service diagnosed pseudofolliculitis 
barbae?

(c)  If his facial skin disorder is the 
result of an unrelated dermatological 
disorder, is there a nexus between any 
in-service pseudofolliculitis barbae and 
his facial skin disorder?  Any conditions 
that would tend to increase his 
susceptibility to a facial skin disorder, 
beyond that of the average person should 
be duly noted, and considered in 
rendering an opinion as to whether a 
diagnosis is warranted.

(d)  If any skin disorder is found other 
than pseudofolliculitis barbae, does the 
evidence reflect that the disorder first 
became manifest during the dates of 
service between July 1973 to May 1974?

(e)  Is there a medical basis for 
concluding that the pseudofolliculitis 
barbae, if present, is a congenital or 
developmental defect?

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).
 
4.  The RO should review all the evidence 
and readjudicate the veteran's claims for 
service connection for a facial skin 
disorder. To the extent the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  This document should include the 
reasons and bases for the holdings, and 
should provided notice of the change in 
legal criteria to which reference is made 
above.  Thereafter, the veteran and his 
representative should be afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

